Title: To Thomas Jefferson from Leroy Anderson, 27 August 1805
From: Anderson, Leroy
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Williamsburg 27 August 1805
                  
                  I communicate, inclosed, the prospectus of an Undertaking with which, I flatter myself, you will be pleased. Having been truly desirous to combine in its plan an extensive promotion of public utility with the pursuit of my own interest, I lay it with confidence before you; persuaded of your good disposition to promote any laudable enterprize, which promises usefulness to the Community, or a just benefit to Individuals. If the merit of the Undertaking renders it worthy of being thus countenanced, a short expression of your favourable opinion will be at once flattering to myself, and conducive to its Success. The prospectus will remain in the press until I hear whether I may be permitted, or not, to prefix your approbation to other distinguished recommendations obtained in its behalf.
                  Should you not deem it proper to sanction an enterprize of this nature with your notice, you will have the goodness, I trust, to forgive the present intrusion; to which I have been encouraged, partly by the happy simplicity of our government, which seemed to invite, rather than forbid such direct intercourse with the President; but principally by the character of your peculiar condescension and benevolence. 
                  I am, with the greatest respect, Sir Your Mo Obt St
                  
                     Leroy Anderson 
                     
                  
               